internal_revenue_service department of the treasury index no washington dc person to contact telephone number refer reply to cc dom t a plr-121923-97 pate woy taxpayer individual b property p date u date v date w date x date y date z plr-121923-97 cc d e dear -this responds to your representative's letter dated date and supplemental correspondence dated date requesting a private_letter_ruling on behalf of the taxpayer under sec_453 of the internal_revenue_code and sec_15a d of the temporary income_tax regulations it is represented that the taxpayer and individual b each owned a one-half interest in property p residential rental real_estate on date u the taxpayer and individual b sold property p for dollar_figurec the consideration included an installment note of dollar_figured which constituted approximately of the sale proceeds the note provided for principal and interest payments to be made by the buyer over e years with all remaining principal and accrued interest payable in full at the end of that period the taxpayer represents that contrary to her wishes her original tax accountant reported the entire proceeds from the sale of her interest in property p on schedule d and thus reported the entire gain from the sale of property p on her federal_income_tax return form_1040 for that year which was filed on date v moreover the taxpayer represents that her original tax accountant did not inform her that he was reporting the entire gain from the sale of property p prior to or after presenting the tax_return for signature the taxpayer who is not in a tax-related profession relied upon the accountant to prepare her return in accordance with her wishes and did not notice that the installment note had been included in the sale proceeds reported on schedule d of the return in the following year the original accountant died in an accident on date w and consequently the taxpayer hired a new accountant on date x the new accountant was hired to review prior years’ returns and to prepare the taxpayer's federal_income_tax return for that year that return and the return for the subsequent year were both filed on date y the taxpayer represents that information necessary to file those returns could not be reviewed by her new tax representative until date z when they became available from the original accountant's estate plr-121923-97 under sec_15a_453-1 of the temporary regulations the taxpayer has requested permission to revoke her election out of the installment_method for the sale of property p sec_453 of the code provides that except as otherwise provided in this section income from an installment_sale shall be taken into account for purposes of this title under the installment_method sec_453 of the code provides in general that subsection a shall not apply to any disposition if the taxpayer elects to have subsection a not apply to such disposition paragraph provides that except as otherwise provided by regulations an election under paragraph with respect to a disposition may be made only on or before the due_date prescribed by law including extensions for filing the taxpayer's return of the tax imposed by this chapter for the taxable_year in which the disposition occurs paragraph provides that an election under paragraph with respect to any disposition may be revoked only with the consent of the secretary sec_15a_453-1 of the temporary regulations provides that an installment_sale is to be reported on the installment_method unless the taxpayer elects otherwise in accordance with the rules set forth in paragraph d of this section sec_15a_453-1 of the temporary regulations provides that an election under paragraph d of this section must be made on or before the due_date prescribed by law including extensions for filing the taxpayer's return for the taxable_year in which the installment_sale occurs sec_15a_453-1 of the temporary regulations provides in part that an election made under paragraph d is generally irrevocable an election may be revoked only with the permission of the internal_revenue_service a revocation is retroactive a revocation will not be permitted when one of its purposes is the avoidance of federal income taxes or when the taxable_year in which any payment was received has closed in the present case the taxpayer's representations indicate that it was always the intent of the taxpayer to report the sale of property p on the installment_method and that the election out was the result of the original accountant’s erroneous preparation of the taxpayer's income_tax return accordingly based on the facts presented and representations made we rule that taxpayer will be permitted under sec_15a_453-1 of the temporary regulations to revoke her election out of the installment_method for the sale of property p plr-121923-97 no opinion is expressed as to the tax treatment of the transaction under the provision of any other sections of the code or regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from the transactions which are not specifically covered by the above ruling a copy of this letter should be attached to the federal_income_tax return for the year in which the transactions in question occur this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent -pursuant to the power_of_attorney on file with this office a copy of this letter has been sent to the designated representative assistant chief_counsel income_tax accounting by leah a las douglas fabéy a assistant to the chief branch -_-
